Title: Orderly Book, 24 September 1758
From: Washington, George
To: 

 

[24 September 1758]

Camp at Reas Town Sunday Septr 24th 1758
G. O.
Parole Lond[ond]erry
Field Officer for to morrow—Majr Wells.
The Adjt for to morrow 3 Battaln Pensylvanians.
The Genl Court Martial whereof Colo. Mercer was Presidt is disolvd.
The out posts to be releivd to morrow morning at Reveille-beating.
After orders
Adam Davison Soldier in Colo. [Archibald] Montgomery’s Regt Try’d for Shooting his comrade At the Genl Court Martial whereof Colo. Mercer was Presidt is Acquit of the Crime it having appeard to the Court Accidental.
Ostin Smith Soldier in the 2d Virga Regt Tryd for Desertion is acquit.
Jno. Falconer of the Maryland Cos. Try’d for Desertion is found Guilty & adjudged to receive Nine Hundred Lashes.
Abraham Freehold of the Pensylvania Regt Try’d for Desertion is found Guilty & adjudged to Receive 500 Lashes.
Charles Ross private Soldier in the No. Carolina Compys Try’d for Desertion is found Guilty & Judg’d to receive 500 Lashes.
Brigadier Genl Forbes approves of the above Sentences & orders them to receive the different punishments allotted them by the Genl Court Martial to morrow afternoon at 5 OClock upon the Grand Parade where the Picquits of the Line are to Attend.
John Hanna Soldier in the 1st Virginia Regt Try’d for Desertion is found Guilty & adjudg’d to Suffer Death.
Thomas Williams Soldier in the Maryld Comps. Try’d for Desertion is found Guilty and adjudg’d to Suffer Death.
Benjamin Murphy & Sallateell Nicholson Soldiers in the No. Carolina Compys both Tryd for Desertion, are found Guilty & Adjudgd to suffer Death.
Jno. Doyle Soldier in Capt. [James] Pattersons Compy in the

Pensylvania Regimt Try’d for Desertion is found Guilty & adjudgd to suffer Death.
Brigadier Genl Forbes approves of the above Sentences & orders that Jno. Hanna of the Virginia Regt Thoms Williams of the Maryland Companys Benjamin Murphy & Salateel Mixon of the No. Carolineans & John Doyle Pensyla Regimt be shot to Death upon Tuesday morning Next 26th Inst. at 7 OClock when all the Picquets of the Line are to Attend.
